DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang (CN2597200Y). 	Regarding claim 1, Zhang discloses “a rotogravure printer roller (Figure 1) comprising a contact surface formed from a plurality of adjacent roller sections (sections 5), the roller sections constructed and arranged to be removably assembled to form the roller (Figure 1).” 	Regarding claim 4, Zhang further discloses “wherein each section comprises an alignment feature to align a respective section with an adjacent section (items 6 and/or 8).” 	Regarding claim 5, Zhang further discloses “comprising a plate at each end of the roller (see Figure 1).” 	Regarding claim 6, Zhang further discloses “wherein each plate comprises a shaft to rotatably-engage with a rotogravure printer (item 4).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang. 	Regarding claims 2, 10, and 12, Zhang discloses all that is claimed, as in claims 1 and 8 above, respectively, except “comprising at least one engraved roller section and at least one unengraved roller section, wherein the contact surface comprises respective engraved and unengraved regions.”  However, this amounts to a simple matter of design choice of the final printed substrate.  For instance, one having ordinary skill in the art could easily conceive of a design wherein one quarter or one half of the printed page is not printed with ink, and thus would not want one of the printing sections 5 of Zhang to have any engravings so that no ink would transfer. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to have at least one roller section of Zhang be unengraved in order to have a blank section of the final printed substrate.   	Regarding claim 3, no additional structure is recited which defines over Zhang as modified.  The modified structure Zhang is more than capable of performing the intended use of “[facilitating] lane priming in use.” 	Further regarding claim 12, Zhang further discloses “a kit comprising a plurality of modular sections according to claim 8 (see the sections 5 in Figure 1).”  See the discussion above for “wherein the kit comprises at least one modular section having an engraved contact surface and at least one modular section comprising an unengraved contact surface.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853